Citation Nr: 0532722	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  02-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1956 to 
March 1958.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of January and February 2002 rating 
decisions.  The veteran filed a notice of disagreement (NOD) 
in April 2002, and the RO issued a statement of the case 
(SOC) in July 2002.  The veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) in 
December 2002.

In March 2005, the veteran requested a Board hearing before a 
Veterans Law Judge (VLJ) in Washington D.C.  

Following the June 2005 certification of this case by the RO 
to the Board, in July 2005, the veteran appointed Disabled 
American Veterans as his new representative, to replace The 
American Legion.  The Board recognizes the change in 
representation.  See 38 C.F.R. § 20.1304(a) (2005).

In October 2005, the veteran advised that he would be unable 
to attend the scheduled Board hearing and would await the 
Board's decision regarding the appeal of his claim.  


FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service medical records are negative for any complaints, 
findings, or diagnosis of asbestosis or any pulmonary or 
respiratory problems, and there is no objective evidence to 
support the veteran's claimed in-service asbestos exposure.  
 
3.  Although private physicians have diagnosed asbestosis, 
the post-service medical record, as a whole, is equivocal on 
the question of whether the veteran currently suffers from 
asbestosis, and there is no competent evidence even 
suggesting a medical nexus between any pulmonary disability 
diagnosed post service and the veteran's military service 
(versus admitted post-service asbestos exposure).  


CONCLUSION OF LAW

The criteria for service connection for asbestosis are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

In December 2001 and August 2004 notice letters, the July 
2002 SOC, and the March 2005 SSOC, the veteran and his 
representative were notified of the legal criteria governing 
his claim, the evidence that had been considered in 
connection with his appeal, and the bases for the denial of 
his claim.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also finds that the December 2001 and August 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The veteran 
was also requested to identify and provide the necessary 
releases for any medical providers from which he wished the 
RO obtain and considered evidence.  Additionally, the veteran 
was invited to submit evidence in his possession that 
supported his claim.

Also as regards VA's notice requirements, the Board notes 
that, in the recent decision of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the United States Court of Appeals for 
Veteran Claims (hereinafter "Court") held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to this claim (or claims). As is noted above, 
the Board finds that the four content of notice requirements 
have been met in this appeal.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," the Secretary receives a complete or 
substantially complete application for VA- administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran 
before and after the January and February 2002 rating actions 
on appeal and well after a substantially complete application 
was received.  The Board finds that any lack of full, pre-
adjudication notice in this case does not prejudice the 
veteran in any way.  In this regard, the Board points out 
that the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  

As indicated above, the rating actions, RO notice letters and 
the July 2002 SOC and March 2005 SSOC notified the veteran 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to his 
claim.  After the SOC and SSOC, the veteran was afforded an 
opportunity to respond.  In January 2005, after all 
appropriate notice and assistance had been provided, to 
include requesting the veteran identify all medical providers 
who had treated him for asbestosis, the veteran submitted a 
statement claiming that he had no additional medical evidence 
to submit.  He did not otherwise identify any medical 
treatment providers from which he wished the RO to obtain 
records.

The Board points out that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  While, as indicated below, the 
National Personnel Records Center (NPRC) has informed the RO 
that service personnel records pertaining to the veteran were 
likely destroyed in a fire at that facility in 1973, the RO 
has obtained the veteran's service medical records, his DD214 
showing that the veteran's MOS was a supply clerk and a copy 
of his military record of assignment showing that he was a 
light truck driver in June 1957.  The RO has also obtained 
copies of VA medical treatment records and private medical 
records.  The veteran has been given the opportunity to 
submit evidence to support his claim, which he has done.  
Also, as indicated above, the veteran was provided the 
opportunity to testify at a requested Board hearing, but he 
canceled that hearing request in October 2005.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional, existing records pertinent to the claim on appeal 
that need to be obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).

As a final note, the Board points out that record also 
presents no basis for further developing the record in this 
appeal, to include obtaining a VA opinion medical opinion in 
connection with the veteran's claim.  As explained in more 
detail below, while the record assessments of asbestosis by 
two private physicians, the post-service record, as a whole, 
is equivocal on this question; the veteran admittedly has had 
significant post service asbestos exposure; and there is not 
even a medical suggestion of a nexus between the currently 
claimed disability and service.  As a prima facie case for 
service connection for asbestosis has not been presented, a 
VA examination to obtain the requested opinion is not 
required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curium).

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.  
 
II.  Background

The veteran's service medical records are completely negative 
for any complaints, findings or diagnoses of asbestosis or 
any pulmonary or respiratory problems.  There also is no 
objective indication of any actual or probable in-service 
asbestos exposure.  The veteran's DD-Form 214 indicates that 
his military occupational specialty in the Army was supply 
clerk.  A record of military assignment indicates that the 
veteran was a light truck driver beginning in June 1957.  

Post service chest X-rays, taken in March 1990, indicate that 
pleural plaque was seen bilaterally, particularly on the left 
side.  Heart and vessels were normal and there was no 
definite interstitial lung disease seen. 

In a June 2001 letter, E. J. Freeman, M.D., noted the 
veteran's reported history of asbestos exposure.  Reportedly, 
in the Armed Forces he worked in the motor pool where he was 
required to do brake lining using asbestos material.  In 
1960, he worked at the Newport News Shipyard as a welder 
where he was exposed to asbestos material.  The veteran 
stated that the air was always thick with asbestos dust and 
he would frequently blow off the asbestos dust from his 
clothes with an airhose.  In the late 1960s, he worked at the 
Norfolk Naval Shipyard as a welder where he worked with 
asbestos material including asbestos blanket and gloves.  In 
1969, he worked as an aircraft welder and continued to use 
asbestos material for another seven or eight years.  After 
that, he reported no further exposure to asbestos.  

Physical examination of the veteran's chest revealed equal 
and symmetrical expansion with no dullness to percussion.  
The physician did not hear wheezes, rales or rubs.  Pulmonary 
functions tests revealed normal lung function.  The examiner 
noted that the veteran's May 2001 chest X-ray had 
characteristic findings for pulmonary asbestosis including 
pulmonary fibrosis and pleural plaque.  On these findings, 
Dr. Freeman opined, with a reasonable degree of medical 
certainty, that the veteran had pulmonary asbestosis. 
  
A July 2001 VA outpatient record reflects the veteran's 
report that he had been told that he had asbestosis.  He said 
that he worked as an engineer in the army, which had required 
work with asbestos.   The veteran reported occasional 
shortness of breath twice a month, but no chronic cough or 
wheezing.  He had noted some heaviness on the left side for 
the past year, which seemed to be associated with movement of 
the upper body.  On physical examination, his lungs were 
clear bilaterally with no wheezes, rales or rhonchi.  The 
diagnoses were asbestosis exposure, weight loss and 
Eustachian tube dysfunction.  Chest X-rays revealed that the 
left costophrenic angle was slightly blunted, which appeared 
to be from pleural thickening.  The impression was that there 
was no evidence of calcified pleural plaques of pulmonary 
fibrosis and no acute pulmonary changes were seen.

In an April 2002 statement, the veteran asserted that he was 
assigned to the 58 Germany 928th Group Headquarters 
Engineering Heavy Equipment Battalion in service where he 
worked on maintaining hundreds of pieces of equipment.  He 
reported that he was assigned to work in the motor pool where 
he wrapped exhaust manifolds with asbestos cloth and worked 
on asbestos brake shoes, clutches, glove and blankets.  He 
also claimed that he took the used asbestos parts and 
separated them into drums for shipment.  He indicated that 
there were floor fans to cool off the work area, but they 
also caused more of the asbestos to be airborne.  The veteran 
asserted that medical studies had determined that asbestos 
fibers inhaled into your lungs remained there forever.  He 
maintained that, in some cases, it could take over forty 
years before asbestosis was diagnosed.  He contended that in 
the 1950s, asbestos was not considered a hazard so no 
protection was provided or used and thus, there was no reason 
to document any exposure to material containing asbestos.  He 
furthered that his exposure to asbestos in his later work 
experiences may have contributed to his condition, but that 
he could definitely say that his exposure to asbestos started 
in 1956 to 1958 in the Army.  

In August 2002, J. A. Scott, M.D., a pulmonologist at Sentara 
Leigh Hospital, evaluated the veteran.  Several tests were 
performed and Dr. Scott interpreted the results as indicative 
of moderate restrictive ventilatory defect with reduced 
diffusion capacity.  He noted that in general, a restrictive 
defect may relate to pulmonary vascular disease, pulmonary 
parenchymal disease, chest wall deformity or muscle weakness.  
He also found that the veteran's maximum voluntary 
ventilation was reduced.  The diagnosis was shortness of 
breath.

Early September 2002 chest x-rays of the veteran taken at 
Chesapeake General Hospital reflect that the reported 
impression was evidence of minimal pleural density, lateral 
right and left midsection of the thorax, which was not 
present on a May 2000 film study and chronic obstructive 
pulmonary disease without active infiltrate or active 
process. 

In late September 2002 a CT scan of the thorax was conducted 
at Chesapeake General Hospital.  The interpreting physician, 
J. J. Rinaldi, M.D., reported that high-resolution images 
demonstrated mild interstitial disease, manifested primarily 
as subpleural reticulation, particularly within the lung 
bases.  Scattered parenchymal bands were also seen within the 
right lung base.  The impressions included findings 
suggestive of chronic interstitial disease, but no concrete 
evidence of pulmonary fibrosis.  

In November 2002 private medical records, Dr. C. J. Donlan, 
Jr., M.D., noted the veteran's provided history of asbestos 
exposure in the Army and post service.  Dr. Donlan concluded 
that the veteran did have evidence of asbestos-related 
pleural plaques and also had pulmonary asbestosis based on 
his pulmonary function tests showing reduction in diffusion 
capacity, crackles on physical examination and also a CT scan 
report showing evidence of pleural plaques and mild 
interstitial disease.  

Pulmonary function tests taken in November 2003 at Chesapeake 
General Hospital revealed normal lung volumes, no significant 
obstructive impairment and reduction in diffusion capacity.

In August 2004, the RO advised the veteran of all the 
evidence that had been associated with the claims file and 
specifically requested that the veteran either submit or 
furnish the RO with authorization to request any records not 
currently associated with the claims file that establish that 
he currently has asbestosis and that such asbestosis is due 
to his active military service.  

In September 2004, the veteran responded to the RO's letter 
by submitting a copy of the report of a June 2004 asbestos 
evaluation from Dr. Freeman.  In the report, the physician 
noted that the veteran reported shortness of breath for 
several years with activity such as walking fast or mowing 
the lawn.  Reportedly, the veteran smoked a few cigarettes 
off and on for 25-30 years, but had not smoked for over 13 
years.  

Physical examination revealed that the veteran had equal and 
symmetrical expansion of the chest, and no dullness to 
percussion with an absence of wheezes, rales or rubs.  Dr. 
Freeman referred to a May 2003 chest X-ray that revealed 
parencymal abnormalities consistent with pneumoconiosis as 
well as bilateral pleural plague.  He also reviewed a CT of 
the chest on September 2003, high resolution, which showed 
minimal pulmonary fibrosis bilaterally as well as bilateral 
pleural plaque.  He also noted that pulmonary function tests 
in June 2004 revealed an isolated diffusion abnormality; 
there was also a restrictive lung defect, but this was 
primarily related to a reduced residual volume.  Dr. 
Freeman's impression was that the veteran had a history of 
long-term exposure to airborne asbestos dust while employed.  
His chest x-ray had characteristic findings for pulmonary 
asbestosis.  His CT of the chest confirmed findings of 
pulmonary fibrosis and pleural plaque.  Therefore, he stated 
that he continued to find with a reasonable degree of medical 
certainty that the veteran had pulmonary asbestosis.  

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the VA promulgated any specific regulations 
for those types of cases.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
VA Department of Veterans Benefits (DVB) Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in the VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (January 31, 1997) (hereinafter "M21- 
1").  In addition, a recent opinion by the VA General Counsel 
discussed the provisions of M21-1 regarding asbestos claims 
and, in part, also concluded that medical nexus evidence was 
needed to establish a claim based on inservice asbestos 
exposure.  See VAOPGCPREC 4-00.

Based on the foregoing, the VA must analyze the veteran's 
claim for service connection for asbestosis under the 
established administrative protocols using the following 
criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); 
McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

With asbestos-related claims, the Board must determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
its claim-development procedures).  With these claims, the RO 
must determine whether military records demonstrate evidence 
of asbestos exposure during service, develop whether there 
was pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

The radiographic changes that would be indicative of asbestos 
exposure include interstitial pulmonary fibrosis 
(asbestosis), pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum.  M21-1, Part 
VI, 7.21(a)(1), p. 7-IV-3 (January 31, 1997).

Considering the claim in light of the above, the Board finds 
that the record, as a whole, does not support a finding that 
the veteran currently has asbestosis as a result of in-
service asbestos exposure.  

Turning first to the question of current disability, the 
Board points out that the post-service record, as a whole, 
appears to be equivocal on the question of whether the 
veteran currently suffers from asbestosis.  The Board is 
cognizant that, post service, Dr. Freeman has diagnosed 
pulmonary asbestosis "with a reasonable degree of medical 
certainty" in June 2001 and June 2004, and that a second 
private physician, Dr. Donlan, included an assessment of 
pulmonary asbestosis in November 2002 medical records.  
However, the objective medical testing does not appear to be 
fully supportive of such an assessment.  A March 1990 private 
chest x-ray was interpreted as revealing no definite 
interstitial lung disease; VA chest x-rays in July 2001 were 
interpreted as revealing no evidence of calcified pleural 
plaques of pulmonary fibrosis, and no acute pulmonary 
changes; and a private September 2002 x-ray was interpreted 
as shown minimal pleural changes noted to have not been 
present in May 2002, but the impression was chronic 
obstructive pulmonary disease without active infiltrate or 
active process.  Moreover, in August 2002, a pulmonary 
specialist noted that several tests were indicative of 
moderate restrictive ventilatory defect with reduced 
diffusion capacity and diagnosed only shortness of breath.  
Further, while a private September 2002 CT scan of the thorax 
was interpreted as revealing mild interstitial disease, the 
interpreting physician also noted that there was no concrete 
evidence of pulmonary fibrosis.  In support of the assessment 
of pulmonary fibrosis, Dr. Donlan vaguely referred to an 
unidentified CT scan report, and in his later, June 2004 
report, Dr. Freeman referred to a May 2003 chest x-ray, a 
September 2003 CT scan, and June 2004 pulmonary tests (none 
of the reports of which are of record).

However, even if the Board were to assume, without deciding, 
that the recent assessments of pulmonary asbestosis are 
correct, the competent and objective evidence still does not 
support a finding that such disability is of service origin.  

As noted above, the service medical records are completely 
negative for any evidence of asbestosis or any pulmonary or 
respiratory problems in service.  There also is no objective 
indication of actual or probable in-service asbestos 
exposure.  By his own assertions, the veteran has admitted 
that he had significant post-asbestosis exposure.  However, 
his service medical records do not document any in-service 
asbestos exposure, and his duties as supply clerk and truck 
driver-documented by the only available personnel records-
are not ones that are inherently considered to involve any 
significant asbestos exposure.  While the record contains 
several histories of exposure to asbestos in-service related 
reported by the veteran, such history is not a reliable 
indicator of the veteran's actual, in-service asbestos 
exposure.  As noted above, while the service records clearly 
document duties as a supply clerk and truck driver, at one 
point, the veteran alleged that he served as an engineer in 
service.  Neither the veteran's assertions of in-service 
asbestosis exposure, nor his claimed duties as an engineer, 
are objectively supported.

Further, the Board notes that the record presents no medical 
basis for a finding that the veteran's current asbestosis is 
the result of the veteran's two-year military service(as 
opposed to his more recent and more significant asbestosis 
exposure in civilian employment, for decades, as a welder at 
a shipbuilding facility).  Significantly, there is not even a 
medical suggestion of a such a relationship between current 
disability and service.  Interestingly, in providing his 
assessment of pulmonary asbestosis, Dr. Freeman-the only 
physician that provided such assessment, on two occasions, 
with a "reasonable degree of certainty" and included any 
comment as to the origins of the disability-noted, in his 
June 2004 report, that the veteran had a history of long term 
exposure to airborne asbestos dust while employed; it is 
notable that he did not specifically refer to any in-service 
asbestos exposure.  Thus, Dr. Freeman's opinion is not 
directly supportive of the veteran's claim of service-related 
asbestosis, and neither the veteran nor his representative 
has presented or alluded to the existence of any medical 
evidence to support any such finding.  

Finally, the Board points out that the veteran cannot support 
a finding that he currently suffers from service-related 
asbestosis on the basis of his-or his representative's-
assertions.  The primary questions on which this case turn-
whether the veteran has asbestosis, and whether such 
condition is medically related to service-are medical 
matters, and it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As the veteran 
and his representative is each a layman without the 
appropriate medical training and expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter-such as whether there is a medical 
relationship between current pulmonary asbestosis and the 
veteran's military service.  See Bostain v. West , 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

In view of all the foregoing, the Board finds that the claim 
for service connection for asbestosis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as competent and objective evidence simply does not support 
the claim, that doctrine is not applicable in this appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for asbestosis is denied.



                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


